DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (PG Pub. No. US 2014/0315372 A1).
Regarding claim 12, Nakamura teaches a method of processing a substrate having a first side and a second side opposite the first side, the method comprising: 
providing a protective sheeting (¶ 0024: dicing tape 30) having a front surface (30a) and a back surface (30b) opposite the front surface; 
providing a holding frame (¶ 0024: 3) for holding the substrate, wherein the holding frame has a central opening (¶ 0024: inner opening); 
attaching the holding frame to front surface or the back surface of the protective sheeting (¶ 0024 & figs. 2-3 among others: 3 at least indirectly attached to 30a and/or 30b) so as to close the central opening of the holding frame by the protective sheeting (¶ 0024 & fig. 3: 30 supported at its peripheral portion to annular frame 3 so as to close the inner opening of the annular frame 3); 
attaching the first side of the substrate or the second side of the substrate to the front surface of the protective sheeting (fig. 2: semiconductor wafer 2 attached to front surface 30a of dicing tape 30); and 
processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective sheeting and/or processing the substrate from the side of the substrate which is attached to the front surface of the protective sheeting (figs. 5A-5B: 2 processed from side attached to 30a),
wherein attaching the holding frame to the front surface or the back surface  of the protective sheeting comprises: 
applying the protective sheeting to the holding frame, so that the front surface or the back surface of the protective sheeting is in direct contact with the holding frame (fig. 2: 30 applied such that 30a directly contacts 3), such that no adhesive is present between the front surface or the back surface of the protective sheeting and the holding frame (Nakamura is silent to adhesive present between 30a and 3), and
applying an external stimulus to the protective sheeting during and/or after applying the protective sheeting to the holding frame (¶ 0025 & fig. 3: external stimulus applied to 30 by heater 4 after applying 30 to 2), so that the holding frame is attached to the front surface or the back surface of the protective sheeting (¶ 0025 & fig. 3: due to external heating stimulus, 3 is attached to a surface of flattened dicing tape 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Murata et al. (PG Pub. No. US 2005/0170613 A1).
Regarding claim 1, Nakamura teaches a method of processing a substrate having a first side and a second side opposite the first side, the method comprising: 
providing a protective film (¶ 0024: dicing tape 30) having a front surface (30a) and a back surface (30b) opposite the front surface; 
providing a holding frame (¶ 0024: 3) for holding the substrate, wherein the holding frame has a central opening (¶ 0024: inner opening); 
attaching the holding frame to the protective film (¶ 0024 & figs. 2-3 among others: 3 attached to 30b) so as to close the central opening of the holding frame by the protective film (¶ 0024 & fig. 3: 30 supported at its peripheral portion to annular frame 3 so as to close the inner opening of the annular frame 3);
attaching the first side of the substrate or the second side of the substrate to the front surface of the protective film, so that the substrate is arranged on a front surface side of 
processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film and/or processing the substrate from the side of the substrate which is attached to the front surface of the protective film (figs. 5A-5B: 2 processed from side attached to 30a).
Nakamura further teaches dividing semiconductor wafer 2 into the individual devices 22 along the division lines 21 where the modified layers 23 are respectively formed to be reduced in strength (¶ 0043).
Nakamura does not teach the method further comprises attaching the holding frame to back surface of the protective film so that the holding frame is arranged on a back surface side of the protective film.
Murata teaches a method including attaching a holding frame (¶ 0038: 3, corresponding to 3 of Nakamura) to a back surface of a protective film (¶ 0061: 3 attached to back surface of protective film 30, corresponding to 30b of Nakamura), attaching a first or second side of a substrate to the front surface of the protective film (¶ 0060 & fig. 10: wafer 2 attached to front surface of 30, equivalent to the configuration of Nakamura), and processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film (figs. 8 and 9: 2 processed from side opposite protective film 30) and/or processing the substrate from the side of the substrate which is attached to the front surface of the protective film (figs. 8 and 10: 2 processed from side attached to protective film 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Nakamura with the holding frame attachment of Murata, as a means to generate tensile stress on the front surface 2a, whereby the semiconductor wafer 2 is split and divided 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Nakamura in view of Murata teaches the method according to claim 1, wherein attaching the first side of the substrate or the second side of the substrate to the front surface of the protective film comprises: 
applying the protective film to the first side of the substrate or the second side of the substrate, so that at least a central area of the front surface of the protective film is in direct contact with the first side of the substrate or the second side of the substrate (Nakamura, fig. 2: central area of 30a directly contacts 2).

Regarding claim 3, Nakamura in view of Murata teaches the method according to claim 2, wherein attaching the first side of the substrate or the second side of the substrate to the front surface of the protective film further comprises: 
applying an external stimulus to the protective film during and/or after applying the protective film to the first side of the substrate or the second side of the substrate (Nakamura, ¶ 0025 & fig. 3: external stimulus applied to 30 by heater 4 after applying 30 to 2), so that the first side of the substrate 

Regarding claim 5, Nakamura in view of Murata teaches the method according to claim 3, wherein applying the external stimulus to the protective film comprises heating the protective film and/or cooling the protective film and/or applying a vacuum to the protective film and/or irradiating the protective film with light (Nakamura, ¶ 0025: heater 4 applies heat to 30).

Regarding claim 6, Nakamura in view of Murata teaches the method according to claim 1, wherein at least one division line is formed on the first side of the substrate (Nakamura, ¶ 0032, 0043 & figs. 5 and 7: division lines 23 formed to extend through 2, and therefore are formed on at least the front side of 2) and the first side of the substrate is attached to the front surface of the protective film (Nakamura, figs. 5 & 7: front side of 2 attached to 30a).

Regarding claim 7, Nakamura in view of Murata teaches the method according to claim 1, further comprising: 
providing a support member (Nakamura, ¶ 0042: 621) having a support surface (upper surface), and placing the substrate attached to the front surface of the protective film on the support surface of the support member (Nakamura, fig. 7A: 2 attached to 30a placed on upper surface of 621), so that the back surface of the protective film is in contact with the support surface (Nakamura, fig. 7A: 30b contacts upper surface of 621).

Regarding claim 8, Nakamura in view of Murata teaches the method according to claim 1, further comprising: 


Regarding claim 11, Nakamura in view of Murata teaches the method according to claim 1, wherein the substrate is processed from the side of the substrate which is attached to the front surface of the protective film (Nakamura, fig. 5A: 2 processed from side attached to 30a), and processing the substrate from the side of the substrate which is attached to the front surface of the protective film comprises irradiating the substrate with radiation from the side of the substrate attached to the front surface of the protective film (Nakamura, figs. 4-5: 2 irradiated with radiation by 52 from side of 2 attached to 30a).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Murata as applied to claim 1 above, and further in view of Uematsu et al. (PG Pub. No. US 2005/0260829 A1).
Regarding claim 4, Nakamura in view of Murata teaches the method according to claim 1, wherein attaching the holding frame to the back surface of the protective film comprises: 
applying the protective film to the holding frame, so that the back surface of the protective film is in contact with the holding frame (Nakamura, fig. 2-3: 30b at least indirectly contacts 3), and applying an external stimulus to the protective film during and/or after applying the protective film to the holding frame (Nakamura, fig. 3: external stimulus applied to 30 by heater 4 after applying 30 to 3), so that the holding frame is attached to the back surface of the protective film (fig. 3: 3 indirectly attached to 30b).  Nakamura further teaches the protective film is configured to release divided chips while maintaining 
Nakamura in view of Murata does not teach that the back surface of the protective film is in direct contact with the holding frame.
Uematsu teaches attaching a holding frame (¶ 0077: 3b, corresponding to 3 of Nakamura) and a substrate (¶ 0072: 1W, corresponding to 2 of Nakamura) to a protective film (¶ 0077: 3a, corresponding to 30 of Nakamura), wherein the substrate is attached to the front side of the protective film, and the back surface of the protective film is in direct contact with the holding frame (¶ 0079 & fig. 10: in at least one embodiment, 1W contacts the front side of 3a, and the back side of 3a directly contacts 3b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Nakamura in view of Murata to include the back surface of the protective film in direct contact with the holding frame, as a means to optimize adhesive properties between the substrate surface and the ring frame.  For example, the top surface of the protective film can be configured to adhere to the material of the substrate, and the bottom surface of the protective film can be configured to adhere to the material of the holding frame.  Such a configuration allows for an adhesion surface (3a2 of Uematsu) with suitable properties to release the singulated die from the protective film (Uematsu, ¶ 0077).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Murata as applied to claim 1 above, and further in view of Priewasser (PG Pub. No. US 2018/0005862 A1).
Regarding claim 9, Nakamura in view of Murata teaches the method according to claim 1, comprising a protective film (Nakamura, 30).
Nakamura in view of Murata is silent to wherein the protective film is provided with an adhesive layer, the adhesive layer is provided only in a peripheral area of the front surface of the protective film, 
Priewasser teaches attaching a first side or a second side of a substrate (¶ 0119: wafer W) to a front surface of a protective film (¶ 0120 & fig. 4: W attached to front surface of protective sheet 10), wherein the protective film is provided with an adhesive layer (¶ 0114: 14), the adhesive layer is provided only in a peripheral area of the front surface of the protective film (fig. 2: 14 provided only in peripheral area of the front surface of 10), and the first side of the substrate or the second side of the substrate is attached to the front surface of the protective film so that the adhesive layer comes into contact only with a peripheral portion of the first side of the substrate or the second side of the substrate (fig. 4: W attached to front side of W so that 14 comes into contact only with a peripheral portion of W).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the protective sheet of Nakamura in view of Murata with the peripheral adhesive of Priewasser, as a means to provide a protective film being easily removable and not leaving any adhesive residues on sensitive surface areas, so that no subsequent cleaning of the surface is required (Priewasser, ¶ 0172).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Murata as applied to claim 1 above, and further in view of Nakamura et al. (PG Pub. No. US 2018/0151508 A1, hereinafter ‘Nakamura-508’).
Regarding claim 10, Nakamura in view of Murata teaches the method according to claim 1, comprising processing a substrate (Nakamura, figs. 4-5).  Nakamura further teaches the processing 
Nakamura in view of Murata does not teach wherein the substrate is processed from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film, and wherein processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film comprises cutting and/or grinding and/or polishing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film.
Nakamura-508 teaches a method comprising processing a substrate (¶ 0019: wafer W, similar to 2 of Nakamura) attached to a front side of a protective film (¶ 0020: protective tape T, similar to 30 of Nakamura), wherein the method includes forming modified layers inside the semiconductor wafer (¶ 0033 & fig. 3: modified layer M2, similar to 23 of Nakamura, formed inside W), wherein the substrate is further processed from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film (¶ 0048 & fig. 7: W processed from a side opposite T), and wherein processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film comprises cutting and/or grinding and/or polishing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film (¶¶ 0049-0056 & fig. 7: processing includes grinding W from a side opposite T).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Nakamura in view of Murata with the opposite side processing of Nakamura-508, as a means to divide the wafer without the occurrence of chipping of the corners of each chip (Nakamura-508, ¶ 0058), as well as allowing for singulating die from thick substrates (Nakamura-508: reduce the thickness of the wafer to a finished thickness).
.

Response to Arguments
1. Applicant’s arguments with respect to the prior art rejections of claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

2. Applicant's arguments with respect to the prior art rejection of claim 12 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument stating:
“Moreover, Applicant maintains that Nakamura also fails to disclose or suggest the feature of the bottom paragraph of claim 12 of "applying an external stimulus to the protective sheeting during and/or after applying the protective sheeting to the holding frame, so that the holding frame is attached to the front surface or the back surface of the protective sheeting". 
With regard to this latter feature, the Examiner points to paragraph [0025] of Nakamura, teaching the application of heat to the dicing tape 30 by a heater 4 (see also Figure 3 of Nakamura). However, there is no indication in Nakamura that this heating step might be performed so that the annular frame 3 is attached to the dicing tape 30 (as defined in the bottom paragraph of claim 12). Rather, this heating step serves an entirely different purpose, namely that of flattening the back side 30b of the dicing tape 30, as is 
explained in detail in paragraph [0025] of Nakamura. Further, it is illustrated in Figure 3 of Nakamura that the heat is applied only to the area of the dicing tape 30 which is in contact with the wafer 2 (but not with the annular frame 3). Thus, there is no hint or suggestion at all in Nakamura which might point to a possible effect of this heating step on the attachment of the dicing tape 30 to the annular frame 3. In fact, as has already been detailed before, the dicing tape 30 is attached to the annular frame 3 in an entirely different manner, namely by means of an adhesive (rather than by heating). 
In this regard, in the interview, the Examiner stated that claim 12 does not clearly specify "how the heating step affects the attachment of the protective film" (i.e., whether the application of the external stimulus increases or decreases adhesion between holding frame and protective sheeting). Applicant respectfully but strongly disagrees with this assessment. It is already clearly and unambiguously defined in this claim that the application of the external stimulus (which, in the Examiner's opinion, corresponds to the heating step of Nakamura) increases the adhesion between holding frame and protective sheeting. Specifically, the bottom paragraph of claim 12 requires that the external stimulus is applied to the protective sheeting...so that (i.e., in such a manner that) the holding frame is attached to the front surface or the back surface of the protective sheeting.

The Examiner respectfully disagrees. Claim 12 recites the limitation “applying an external stimulus to the protective sheeting during and/or after applying the protective sheeting to the holding frame, so that the holding frame is attached to the front surface or the back surface of the protective sheeting”.  The thermal stimulus of Nakamura is applied to protective sheet 30 after applying 30 to holding frame 3.  After the application of thermal stimulus, the holding frame is attached to the holding frame 3.  The Examiner notes that the claim does not particularly limit the type of stimulus 
The Examiner notes that the broadest reasonable interpretation of the term “attached” includes joined, connected, united as well as others.  Although the protective film and holding frame of Nakamura are attached prior to the stimulus, they remain attached after the stimulus, and therefore meet the claim limitation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an attachment force (or "adhesion") between these two components is generated, see page 8 lines 18-20 of Applicant’s arguments/remarks) are not recited in the rejected claim(s).  The claims do not require generation of an attachment force, but merely require attachment between the protective film and the holding frame after an external stimulus.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894